Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Rivera García,
a la que se unen la Jueza Asociada Señora Pabón Charneco y el Juez Asociado Se-ñor Feliberti Cintrón.
El recurso de certiorari ante nuestra consideración exige la resolución de tres controversias de carácter medu-lar, a saber: (1) si el contrato laboral otorgado al Sr. Andrés E. Whittenburg Guzmán (señor Whittenburg Guzmán o *987peticionario) por el Colegio Nuestra Señora del Carmen de Hatillo (Colegio) constituía un contrato por tiempo deter-minado bona fide no sujeto a la presunción de despido in-justificado instaurada por el Art. 1 de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. sec. 185a, conocida como Ley de Despido Injustificado; (2) si la deci-sión del Colegio de no renovar el referido contrato repre-sentó un acto de despido injustificado, indemnizable con el pago de la mesada establecido por la Ley Núm. 80, supra, y (3) si el Colegio, al no renovar el acuerdo laboral indicado, incurrió en una violación del derecho a la reserva de em-pleo dispuesto por la See. 5 de la Ley Núm. 138 de 26 de junio de 1968 (9 L.P.R.A. see. 2054), conocida como Ley de Protección Social por Accidentes de Automóviles.(1)
Por entender que el contrato de empleo por tiempo de-terminado pactado entre el señor Whittenburg Guzmán y el Colegio no era bona fide exento del ámbito protector de la Ley Núm. 80, supra, y concebir que no existió justa causa para el despido del peticionario, concurro con la opi-nión mayoritaria en cuanto a que la no renovación del con-trato del peticionario constituyó un despido injustificado.
Empero, difiero del análisis de que el patrono violentó el derecho a la reserva de empleo provisto por la Ley Núm. 138, supra. Es mi criterio que el desconocimiento del pa-trono de que el empleado recibía beneficios al amparo de ese estatuto demuestra que el despido no fue motivado por la lesión del peticionario —pretexto que el legislador pre-tendió sancionar mediante la promulgación de la See. 5 del referido estatuto. Más bien, el despido encontró su justifi-cación en razones ajenas a las consideraciones de política pública perseguidas por la precitada disposición legal, las cuales solo legitiman la concesión de una causa de acción al amparo de la Ley Núm. 80, supra, sin más.
*988Según lo esbozado, pasemos a discutir los antecedentes fácticos del caso que nos ocupa
I
El señor Whittenburg Guzmán trabajó como maestro de educación física del Colegio durante los años escolares 2001 a 2002 y 2002 a 2003. Su relación laboral con la ins-titución educativa para el año escolar que inició en el 2002 y culminó en el 2003 estaba regida por un contrato de ser-vicios profesionales y a tiempo determinado, el cual tenía vigencia de un año, a saber, desde el 8 de agosto de 2002 hasta el 30 de junio del año siguiente.(2) Las partes otorga-ron un contrato el 14 de noviembre de 2002, a pesar de que el peticionario ya prestaba sus servicios y cobraba por ellos desde el 8 de agosto del mismo año.(3) Según se deduce de la prueba desfilada en el juicio, a todos los empleados del Colegio —docentes y no docentes— contratados mediante convenios a tiempo determinado, vencederos cada año es-colar y otorgados en una fecha posterior al momento en el cual iniciaba la relación obrero-patronal. (4)
El 15 de junio de 2003, durante el periodo de vacaciones, el señor Whittenburg Guzmán sufrió un accidente mien-tras conducía su motora. (5) Como consecuencia, el peticio-nario experimentó una dislocación de la muñeca y una *989fractura radial en el brazo izquierdo.(6) Por causa de las lesiones sufridas, se acogió a los beneficios que provee la Ley Núm. 138 (9 L.P.R.A. see. 2051 et seq.) y recibió servicios de hospitalización y se sometió a una intervención quirúrgica.(7)
Posteriormente, el 4 de agosto de 2003, en la tarde, el peticionario asistió al Colegio por primera vez luego de ha-ber sufrido el accidente.(8) En esa ocasión, la Sra. Carmen Nydia Díaz Pérez, Principal del Colegio, observó que el pe-ticionario tenía su mano vendada y le preguntó si estaba capacitado para trabajar en esas condiciones. Ante la pre-gunta de la Principal, el empleado se limitó a indicar que había sufrido un accidente de motora.(9) Es oportuno aña-dir que nada dijo sobre su obtención de beneficios al am-paro de la Ley Núm. 138, supra.
Al día siguiente, el 5 de agosto de 2003, el peticionario regresó al Colegio para participar en una segunda reunión *990de empleados.(10) Al culminar la reunión, la señora Díaz Pérez y el señor Whittenburg Guzmán fueron convocados a la Oficina de Administración, con el propósito de reunirse con el Sr. Wilson Ortiz Guzmán, Administrador voluntario del Colegio, y el sacerdote Fernando Morell Domínguez, Director de la institución educativa.(11)
Una vez reunidos, el sacerdote Morell Domínguez le in-formó al peticionario que no le renovarían su contrato de empleo para el año escolar 2003 a 2004. Al ser interrogados en el juicio sobre los motivos por los cuales el contrato del peticionario no se renovó, los miembros de la administra-ción del Colegio expresaron que no existían razones parti-culares para la misma.(12) Más allá de que no estaban in-teresados en renovar el contrato del señor Whittenburg Guzmán, la señora Díaz Pérez declaró que había recibido quejas de ciertos padres que alegaban que el peticionario, en ocasiones, había dejado a sus estudiantes solos y sin supervisión durante su hora de clase. No obstante, del ex-pediente no surge evidencia de que el peticionario recibió amonestación o disciplina de tipo alguno con relación a esa queja. Más aún, el señor Whittenburg Guzmán nunca fue evaluado en sus dos años como maestro del Colegio.(13)
Inmediatamente después de ser informado sobre el des-pido, y en un exabrupto por la decisión tomada, el señor Whittenburg Guzmán señaló por primera vez que recibía los beneficios de la Ley Núm. 138, supra. A pesar de que en junio la abuela del peticionario le notificó al sacerdote Mo-*991rell Domínguez que su nieto había sufrido un accidente de motora y que se encontraba hospitalizado,(14) el peticiona-rio nunca entregó documento alguno o comunicó verbal-mente —hasta minutos después del despido— que se había acogido a las protecciones de la Ley Núm. 138, supra.
Este hecho quedó constatado en el juicio cuando el pro-pio peticionario —a preguntas del Juez— reconoció que nunca le había comunicado al sacerdote —Director del Co-legio y encargado de toda decisión final con relación a la terminación de un empleo— o a persona alguna de la ge-rencia de la institución educativa, que había acudido a la Administración de Compensaciones por Accidentes de Au-tomóviles (ACAA) para recibir beneficios.(15) Aunque cier-tamente los administradores del Colegio conocían que el señor Whittenburg Guzmán había sufrido un accidente de motora, no tenían conocimiento de los servicios que la ACAA le estaba brindando.(16)
Como consecuencia de los incidentes fácticos, el 19 de abril de 2004, el peticionario presentó ante el Tribunal de Primera Instancia una querella al amparo de la Ley Núm. 80, supra, y la Ley Núm. 138, supra.(17) Esencialmente, alegó que la no renovación de su contrato de empleo repre-sentó un despido injustificado, según ese término se con-signa en la Ley Núm. 80, supra, ya que la naturaleza de su empleo era por tiempo indefinido sujeto a las protecciones *992del estatuto. Además, argumentó que su despido se dio du-rante el tiempo en el cual estuvo cobijado por el derecho a la reserva de empleo y que la destitución era contraria al estado de derecho vigente. Consecuentemente, el peticio-nario solicitó el pago de la mesada, los salarios dejados de percibir, una indemnización en concepto de los daños y per-juicios que presuntamente sufrió, y la restitución en su antiguo puesto.(18)
En contestación a la querella del peticionario, el 2 de julio de 2004, el patrono argumentó que el señor Whitten-burg Guzmán fue contratado por tiempo determinado y sin expectativa alguna de continuidad.(19) A su vez, el Colegio añadió que, debido a que la relación entre el patrono y el peticionario era de naturaleza contractual, no le aplicaban las leyes laborales de nuestro ordenamiento legal. Según el patrono, una vez venció el término del acuerdo laboral, el patrono no estaba obligado a renovarle el contrato de tra-bajo al peticionario y tampoco reservarle el empleo.
Luego de celebrado el juicio en su fondo, el 24 de abril de 2007, el Tribunal de Primera Instancia emitió su dictamen.(20) El foro primario resolvió, de acuerdo con el Art. 8 de la Ley Núm. 80, supra, 29 L.P.R.A. sec. 185h, que el peticionario era un empleado contratado por tiempo in-definido y cobijado por las protecciones de la Ley Núm. 80, supra. Ello, debido a que el periodo de empleo probatorio consignado en el contrato laboral sobrepasaba el máximo de 90 días permitidos por el estatuto.(21) Igualmente, el tribunal determinó que el peticionario no era un contratista independiente, según los criterios esbozados por esta Curia en sus pronunciamientos jurisprudenciales.
Cónsono con su dictamen, el foro sentenciador ordenó al patrono a: (1) reinstalar al peticionario en su puesto; (2) pagarle al señor Whittenburg Guzmán todos los salarios *993dejados de percibir desde el 5 de agosto de 2003; (3) sufra-garle al peticionario la cantidad de $20,000 en concepto de sufrimientos y angustias mentales, y (4) satisfacer el pago de las costas, los gastos, e intereses, al igual que un 25% de las sumas adjudicadas en concepto de honorarios de abogado.(22)
Inconforme con esa sentencia, el Colegio recurrió en al-zada al Tribunal de Apelaciones. Atendido el recurso, el foro apelativo intermedio revocó al foro primario. Resolvió, en síntesis, que el contrato de empleo del señor Whitten-burg Guzmán era un contrato por tiempo determinado bona fide, el cual no otorgaba una expectativa de continui-dad en el empleo. Asimismo, colegió que no aplicaba la Ley Núm. 80, supra. En cuanto al derecho a la reserva de em-pleo, concluyó que la relación obrero-patronal había ven-cido el 13 de junio de 2003, días antes de ocurrir el accidente. Razonó que, al no existir una relación de empleo a la fecha del accidente, no hubo violación a ese derecho. Por último, el tribunal revocó la compensación por daños y peijuicios por entender que la prueba presentada por el peticionario era insuficiente.
Insatisfecho con ese dictamen, el peticionario recurrió ante nos y adujo que el tribunal apelativo intermedio incu-rrió en los siguientes errores:
ERRÓ EL TRIBUNAL DE APELACIONES AL REVOCAR LA SENTENCIA DEL TRIBUNAL DE PRIMERA INSTAN-CIA, DESCARTANDO LAS DETERMINACIONES DE HE-CHOS DEL FORO SENTENCIADOR, SIN FUNDAMENTO ALGUNO Y DETERMINANDO QUE EL PETICIONARIO ERA UN EMPLEADO CONTRATADO POR TIEMPO DE-TERMINADO SIN EXPECTATIVA DE CONTINUIDAD Y NO PROTEGIDO POR LA LEGISLACIÓN LABORAL DE LA LEY # [sic] 80, 29L.PUR.A. [SEC.] 185.
ERRÓ EL TRIBUNAL DE APELACIONES AL RESOLVER QUE EL PETICIONARIO NO GOZABA DE RESERVA DE EMPLEO AL AMPARO DE LA LEY DE COMPENSACIONES DE ACCIDENTES POR ACCIDENTES [sic] (ACAA) 9 *994L.RR.AU SE[C]. 2054, POR NO SER EMPLEADO AL MO-MENTO DEL ACCIDENTE. (Corchetes suplidos y en el original. )(23)
Teniendo presente los antecedentes fácticos del caso ante nos, pasemos a elaborar el marco jurídico aplicable a las controversias enunciadas.
II
A. El contrato por término fijo u obra cierta y la Ley Núm. 80, supra
En nuestro sistema legal, existen dos maneras funda-mentales mediante las cuales se puede manifestar la otor-gación de un contrato laboral individual. Específicamente, los acuerdos laborales pueden ser otorgados: (1) por un pe-riodo de tiempo indeterminado; o (2) para un tiempo fijo, o para un proyecto u obra cierta.(24) Como bien apuntalamos en López Fantauzzi v. 100% Natural, 181 D.P.R. 92, 107 (2011), “[l]a protección que gozará el obrero en la tenencia y seguridad de su empleo dependerá del tipo de contrato laboral pactado entre el patrono y él”.
En primer lugar, cuando el contrato otorgado es por tiempo indeterminado y el obrero trabaje mediante remu-neración de alguna clase, este estará cubierto por las pro-tecciones provistas en la Ley Núm. 80, supra.(25) De tal manera, todo despido del trabajador se presumirá injusti-ficado una vez el obrero establezca el hecho base del despido. Así, del patrono no lograr rebatir dicha presun-ción,(26) estará obligado a indemnizar al trabajador con urna *995compensación comúnmente denominada como la mesada.(27)
Por otro lado, cuando el acuerdo laboral es de aquellos otorgados para un tiempo fijo, o para un proyecto u obra cierta, la Ley Núm. 80, supra, no aplicará.(28) Más bien, nuestro ordenamiento legal bifurcará la protección otor-gada a tales empleados, dependiendo de la clasificación ocupacional que ejerzan. Así, en aquellos casos en donde el trabajador asalariado desempeñe labores semejantes a aquellas llevadas a cabo por un artesano, menestral o la-brador, “el Art. 1476 del Código Civil(29) ... será la protec-ción principal provista al empleado .. .”.(30)
Según dispone el citado artículo, esos empleados no po-drán ser despedidos sin justa causa mientras esté vigente el término de sus contratos.(31) De ser despedidos injustifi-cadamente durante dicho periodo, tendrán derecho al re-sarcimiento de los daños ocasionados por el quebranta-miento del contrato, los cuales se determinarán sobre la base de los salarios dejados de recibir por motivo del des-pido, más cualquier otro daño que puedan establecer.(32)
Con relación a todo otro tipo de empleado contratado por tiempo determinado o para obra cierta, cuyas labores no re-quieran destrezas manuales como aquellas consignadas en el Art. 1476 del Código Civil, 31 L.P.R.A. see. 4114, su pro-tección a la tenencia de su empleo estará regida —en pri-*996mera instancia— por el Art. 1 de la Ley Núm. 80, supra.(33) Dicho articulado provee, en lo pertinente, lo siguiente:
[E]l mero hecho de que un empleado preste servicios al am-paro de un contrato por tiempo determinado por sí solo no tendrá el efecto automático de privarle de la protección de la [Ley Núm. 80, supra,] si la práctica y circunstancias involu-cradas u otra evidencia en la contratación fueren de tal natu-raleza que tiendan a indicar la creación de una expectativa de continuidad de empleo o aparentando ser un contrato de em-pleo por tiempo indeterminado bona fide. En estos casos los empleados así afectados se considerarán como si hubieren sido contratados sin tiempo determinado. Excepto cuando se trate de empleados contratados por un término cierto bona fide o para un proyecto u obra cierta bona fide, toda separación, ter-minación o cesantía de empleados contratados por término cierto o proyecto u obra cierta, o la no renovación de su con-trato, se presumirá que constituye un despido sin justa causa regido por la [Ley Núm. 80, supra]. (Enfasis nuestro.(34)
Al analizar dicha disposición legal en López Fantauzzi v. 100% Natural, supra, expusimos lo siguiente:
Así, el legislador prohíbe el uso de los contratos por un tér-mino fijo renovados mensual o anualmente de forma frecuente a voluntad del patrono, como subterfugio para evadir el cum-plimiento de la Ley Núm. 80, supra. Es por ello que, para evitar que los patronos diseñen contratos por término fijo u obra cierta que eludan el ámbito de protección provisto por la Ley Núm. 80, supra, será crucial que no tan solo se catalogue un contrato como uno por término fijo por así disponerlo su título, sino que resulta imperativo examinar si la práctica y las circunstancias involucradas u otra evidencia en la contra-tación, han creado en el empleado una expectativa de continui-dad de empleo. Además, el patrono deberá rebatir una presun-ción instaurada por el Art. 1 de la Ley Núm. 80, supra, la cual establece que todo despido, separación, terminación, cesantía de un empleado contratado por tiempo determinado o no reno-vación de su contrato, se considerará como una actuación sin justa causa. Si el patrono no rebate tal presunción, el obrero será merecedor de las protecciones provistas por la Ley Núm. *99780, supra, incluyendo la mesada. (Citas y escolios omitidos, y énfasis en el original.(35)
Una vez establecida la presunción previamente indi-cada, el patrono solo podrá rebatirla si logra establecer que el contrato otorgado por tiempo determinado o para pro-yecto u obra cierta es bona fide. Según el Art. 11 de la Ley Núm. 80, supra, un contrato bona fide es aquel que: (1) se emite por escrito, (2) en o antes del primer término o jor-nada de trabajo del empleado y (3) que ha sido otorgado con el propósito —y así se hace constar— de (a) sustituir durante su ausencia a un empleado en el uso de licencia establecida por ley o por el patrono, (b) llevar a cabo tareas extraordinarias o de duración cierta, tales como —a modo de ejemplo— los inventarios anuales, la reparación de equipo, maquinaria o las facilidades de la empresa, el em-barque o desembarque casual de carga y el trabajo en de-terminadas épocas del año como Navidad, o (c) para cum-plir con las órdenes temporeras de aumentos de producción y cualquier otro proyecto o actividad particular de corta duración o de duración cierta fija.(36)
“Si el patrono no logra establecer que el contrato por término fijo es bona fide o, en su lugar, que existió justa causa para el despido, deberá indemnizar al obrero con la mesada, según lo ordena la Ley Núm. 80, supra”. (37) Por el contrario, si el patrono establece que el contrato por tér-mino fijo es bona fide, entonces dicho pacto laboral deberá ser examinado según las normas generales del derecho de obligaciones y contratos de nuestro Código Civil.(38)
B. La Ley Núm. 138, supra, y el derecho a la reserva de empleo
La Ley de Protección Social por Accidentes de Automó-*998viles se promulgó con el propósito fundamental de estable-cer un sistema de seguro y compensación por accidentes de tránsito,(39) el cual “[redujera] a un mínimo los trágicos efectos económicos y sociales producidos por [éstos] sobre la familia y demás dependientes de sus víctimas”.(40) El legislador procuró suplir a las víctimas de un accidente automotriz —y a sus dependientes— un alivio que las li-brara del desamparo y desvalimiento económico que arriba como consecuencia de una tragedia de tal naturaleza, me-diante la concesión de servicios médico-hospitalarios, in-gresos y un surtido de beneficios adicionales.(41)
En la consecución de dicho fin loable, y en aras de atem-perar la referida pieza legislativa a situaciones no concebi-das al promulgarse originalmente la Ley Núm. 138, supra, la Asamblea Legislativa aprobó la Ley Núm. 45 de 26 de junio de 1987 con el propósito complementario de añadir una cláusula (b) al inciso (3) de la See. 5 de la ley bajo examen. Como resultado de la enmienda discutida, hoy la See. 5 de la Ley de Protección Social por Accidentes de Automóviles, supra, reconoce a toda persona lesionada por motivo de un accidente automotriz, dos derechos de carác-ter independiente, a la vez que impone al patrono dos obli-gaciones fundamentales, a saber: (1) la obligación del pa-trono de reservar el empleo que el obrero lesionado ocupaba a la fecha de su incapacidad, y (2) reinstalar al obrero lesionado en su antiguo puesto si este lo requiere una vez constate el cumplimiento con determinados requi-sitos estatutarios.(42)
*999Concretamente, en los casos de incapacidad cubiertos por la Ley Núm. 138, supra, si el lesionado estuviese em-pleado, su patrono está obligado a reservarle su empleo por un término de caducidad de 6 meses,(43) el cual empieza a transcurrir desde el momento cuando comienza su incapacidad,(44) A la par, una vez activado el derecho a la reserva de empleo, el patrono deberá reinstalar al em-pleado en su antiguo puesto, siempre y cuando este cumpla con las siguientes condiciones:
(i) [q]ue ... requiera al patrono que lo reponga en su empleo dentro del término de quince (15) días, contados a partir de la fecha en que fuere dado de alta, y siempre y cuando que dicho requerimiento no se haga después de transcurridos seis (6) meses desde la fecha de comienzo de la incapacidad',
(ii) que ... esté mental y físicamente capacitado para ocupar dicho empleo en el momento en que solicite del patrono dicha reposición, y
(iii) que dicho empleo subsista al momento en que ... solicite su reposición. Se entenderá que el empleo subsiste cuando el mismo esté vacante o lo ocupe otro trabajador. Se presumirá que el empleo estaba vacante cuando el mismo fuere cubierto por otro trabajador dentro de los treinta (30) días siguientes a *1000la fecha en que se hizo el requerimiento de reposición. (Énfasis nuestro.(45)
Si el patrono incumpliese con las obligaciones descritas, vendrá obligado a responder al empleado o a sus beneficia-rios mediante el pago de los salarios que dicho trabajador hubiese devengado de haber sido reinstalado.(46) Igual-mente, el empleador estará sujeto a responder por todos los daños y perjuicios que su conducta le haya ocasionado al empleado.(47)
La disposición legal indicada comparte un lenguaje se-mejante en su naturaleza a aquel esbozado por el legisla-dor en diversas leyes destinadas a proveer distintos tipos de seguros públicos y ocupacionales. Tales leyes han sido promulgadas para instrumentar la garantía constitucional consignada en la Sec. 16 del Art. II de la Constitución de Puerto Rico,(48) la cual establece el derecho de todo traba-jador a recibir protección contra riesgos para su salud e integridad personal.(49)
Precisamente, el contenido de la See. 5 de la Ley Núm. 138, supra, es afín con el dispuesto en la Sec. 5-A de la Ley Núm. 45 de 18 de abril de 1935 (11 L.P.R.A. see. 7), según enmendada, conocida como Ley de Compensaciones por Ac-cidentes de Trabajo; la See. 3 de la Ley Núm. 139 de 26 de junio de 1968 (11 L.P.R.A. see. 203), según enmendada, co-nocida como Ley del Sistema de Beneficio por Incapacidad Temporal, y el Art. 16 de la Ley Núm. 428 de 15 de mayo de 1950 (29 L.P.R.A. sec. 693a), según enmendada, conocida como Ley de Seguro Social para Chóferes y otros Empleados. Debido a la similitud que comparten los esta-tutos esbozados, resulta necesario brindarles el mismo *1001trato hermenéutico, examinándolos en conjunto conforme a lo dispuesto en el Art. 18 del Código Civil de Puerto Rico,(50) para así esclarecer su sentido.(51) Amparados en dicho acercamiento interpretativo, pasemos a elaborar —por analogía— algunos principios generales sobre el derecho a la reserva de empleo y la reinstalación, dispuesto por la See. 5 de la Ley Núm. 138, supra.

1. Principios generales del derecho a la reserva de em-pleo y la reinstalación

Para que una víctima de un accidente vehicular se pueda acoger a los beneficios delineados, resulta impres-cindible que ésta cumpla con las exigencias siguientes: (1) que esté empleada al momento de sufrir su incapacidad; (2) que la incapacidad la inhabilite para trabajar; (3) que se acoja a los beneficios provistos por la Ley Núm. 138, supra\ (4) que dentro de los 15 días siguientes a haber sido dada de alta definitivamente y autorizada a trabajar por la ACAA, la víctima solicite a su patrono su reinstalación en su antiguo puesto; (5) que dicho requerimiento de reposi-ción se haga dentro de los 6 meses de haber sufrido la incapacidad; (6) que al solicitar su reposición la víctima esté física y mentalmente capacitada para desempeñarse en las funciones del empleo que ocupaba, y (7) que dicho empleo subsista al momento que la víctima solicite su reinstalación.(52)
El motivo central de las protecciones bajo análisis emana de un interés por parte de la Asamblea Legislativa de garantizar que un trabajador lesionado e inhabilitado por causa de un accidente automotriz no pierda su trabajo *1002mientras se encuentra ausente de este procurando su recuperación.(53) Conocido es “que, de ordinario, la inhabi-litación de un empleado para continuar llevando a cabo su trabajo constituye una razón justificada para su despido”. (Énfasis nuestro.)(54) Es por ello que, mediante la legisla-ción bajo examen, el legislador impide al patrono ejercer su facultad ordinaria para despedir al obrero lesionado, requi-riéndole, en su lugar, que le reserve el empleo por un tér-mino de 6 meses para permitir que el empleado se recu-pere, sin temor a ser despedido.(55)
No obstante, el ámbito de protección instaurado por la See. 5 de la Ley Núm. 138, supra, no es absoluto. Más bien, el legislador procuró alcanzar un balance entre los intere-ses de la víctima del accidente automotriz y los del patrono.(56) A esos efectos, dicha legislación persigue, por un lado, “proteger al obrero lesionado para que este ‘no tenga que confrontarse ... con la incertidumbre indeseable de que por haber sufrido dicho accidente, su patrono lo despida sin justa causa del empleo o que cuando este re-grese dado de alta no tenga trabajo’ ”,(57) logrando así “ ‘un ambiente de tranquilidad en el cual el obrero puede recu-perarse con mayor celeridad’ ”.(58) A su vez, la Asamblea Legislativa también se propuso no imponerle al patrono la *1003onerosidad de tener que reservar indefinidamente el em-pleo del obrero lesionado.(59)
Según esas consideraciones, el patrono está impedido de despedir al obrero durante el término de 6 meses, una vez se active el derecho a la reserva de empleo. Sin embargo, podrá despedir a un empleado durante dicho término por actos anteriores al accidente sufrido, o por actos posterio-res a este, siempre y cuando el patrono tenga una justa causa para su determinación.(60) Ello, pues, “ ‘[ajunque el despido de un empleado est[é] prohibido (por encontrarse en una situación protegida) si existe justa causa para des-pedirlo, dicha prohibición cede ...’ ”. (Citas omitidas.)(61) Asimismo, una vez el empleado haya sido dado de alta por la ACAA, este se verá en la obligación de solicitar su reins-talación dentro del término de 15 días. Tal exigencia pre-tende “evitar que el obrero, a sabiendas de que el patrono le tiene que reservar el empleo durante [6] meses ... se aproveche de este beneficio y no le notifique prontamente de su disponibilidad para retomar al empleo”. (62)
En apretada síntesis, un despido que no esté fundado sobre una justa causa y que ocurra dentro del término de 6 meses impuesto al patrono para que le reserve el empleo al lesionado, será ilegal y exigirá las compensaciones previa-mente dispuestas.(63) “No obstante, una vez transcurrido [el término de 6 meses de reserva de empleo], el patrono está en la libertad de despedir al obrero”, sin penalidad de *1004tipo alguna.(64) De no haber transcurrido el término indi-cado, el empleado tiene la obligación de solicitar su reins-talación dentro de los 15 días de haber sido dado de alta. Coetáneamente, dicho trabajador deberá constatar que se encuentra física y mentalmente capacitado para desempe-ñarse en las funciones del empleo que ocupaba y que dicho puesto está vacante, según tal término es definido por el estatuto bajo examen.
Por último, cabe recordar que la See. 5 de la Ley Núm. 138, supra, por ser un estatuto de carácter remedial, se debe interpretar liberalmente a favor del obrero.(65) No obs-tante, “ ‘[c]uando la ley es clara y libre de toda ambigüedad la letra de ella no deber ser menospreciada bajo el pretexto de cumplir su espíritu’ ”. (Corchetes en el original.(66) Ha-biendo establecido los principios generales aplicables al de-recho a la reserva de empleo y la reinstalación instaurado en el estatuto bajo análisis, pasemos a examinar cuándo se activa el referido derecho.
2. La incapacidad que activa el derecho a la reserva de empleo al amparo de la Ley Núm. 138, supra
A pesar de compartir un lenguaje casi idéntico en su naturaleza con aquel articulado en la Sec. 5-A de la Ley del Sistema de Compensaciones por Accidentes de Trabajo, supra, la See. 5 de la Ley Núm. 138, supra, goza de un con-tenido particular con relación al momento en el cual co-mienza a discurrir el término del derecho a la reserva de empleo.(67) De acuerdo con el texto de la Sec. 5-A de la Ley Núm. 45, supra, un patrono deberá reservarle el empleo a un empleado que sufre un accidente ocupacional, por un *1005término de 12 meses, a partir del momento cuando ocurrió el accidente(68)
Por su parte, la See. 5 de la Ley de Protección Social por Accidentes de Automóviles, supra —al igual que la See. 3 de la Ley de Beneficio por Incapacidad Temporal, supra, y el Art. 16 de la Ley de Seguro Social para Chóferes y otros Empleados, supra— provee que el término de reserva de empleo —6 meses en el caso de la Ley Núm. 138, supra— empieza a transcurrir desde el momento cuando comienza la incapacidad del empleado(69) Dicha diferencia exige que abordemos el significado del término incapacidad, según provisto por la Ley Núm. 138, supra, para así conocer cuándo se activa el derecho a la reserva de empleo, al igual que su corolario, el derecho a la reinstalación. Veamos.
Según la See. 2 del citado estatuto, incapacidad “[e]s aquella de tal naturaleza que impida a la víctima en forma total y continua dedicarse a cualquier empleo u ocupación para el cual esté capacitada por educación, experiencia o entrenamiento”. (Enfasis nuestro. )(70) El Reglamento para la Ley de Protección Social por Accidentes de Automóviles de la ACAA (el Reglamento), en su Regla 2(Q), expande dicha definición, añadiendo que aquellos “[i]ntentos de re-gresar al trabajo cotidiano dentro de un término de tres meses no demostrarán, necesariamente, que la incapacidad cesó; sin embargo, mientras más extenso sea el periodo, siempre dentro del término de tres meses, más robusta de-berá ser la prueba que derrote la presunción de que cesó la incapacidad”. (Enfasis nuestro.(71)
En primer lugar, al exigir que la incapacidad sea total y continua, la Ley de Protección Social por Accidentes de Au-tomóviles presume que la incapacidad del trabajador lo in-habilita para desempeñarse adecuadamente en sus labores *1006y por tal motivo no puede asistir a su empleo, siempre y cuando dicha ausencia sea una debidamente autorizada por la ACAA.(72) A contrario sensu, lo anterior denota que cuando el empleado puede retornar a su trabajo luego de su accidente, aún mientras recibe tratamiento médico por sus lesiones, este no se encuentra incapacitado total y con-tinuamente, y, por ende, tampoco goza de las protecciones instauradas por la See. 5 de la Ley Núm. 138, supra.(73)
Cónsono con lo esbozado, el punto determinante para el cómputo del término de reserva de empleo provisto por la See. 5 de la Ley Núm. 138, supra, dependerá, esencial-mente, de la determinación que emita la ACAA con rela-ción a la incapacidad sufrida por el empleado, y si dicha incapacidad le impide de forma total y continua asistir a su trabajo para desempeñar sus tareas y deberes. Una vez dicha agencia concluye que la víctima del accidente vehicular está incapacitada, en ese momento se activa el dere-cho a la reserva, al igual que el derecho a la reinstalación. Ello, pues, la determinación que emita dicha agencia me-rece nuestra más alta deferencia, por ser ésta la que posee la pericia necesaria para determinar qué lesiones incapa-*1007citan total y continuamente a un empleado, según la ley que administra.(74)
No obstante, dicha determinación no es absoluta. Como bien expusimos anteriormente, la Regla 2(Q) del Regla-mento previamente citado establece que los intentos poste-riores de un empleado por regresar a su empleo —dentro de un término de tres meses— no necesariamente derrotan la determinación de incapacidad hecha por la ACAA. Ahora bien, dicha disposición legal también reconoce que tales in-tentos sí activan una presunción de que la incapacidad ha cesado,(75) La fortaleza de esa presunción, según el Regla-mento, dependerá de cuánto tiempo ha transcurrido del periodo de tres meses posteriores a la determinación de incapacidad.(76) Mientras más tiempo haya pasado, más ro-busta deberá ser la prueba que articule el empleado para derrotar la presunción de que su incapacidad ha cesado. Por el contrario, mientras menos tiempo haya transcurrido con relación a los tres meses indicados, menor será la fuerza de la presunción señalada.
Teniendo presente el marco jurídico aplicable al caso ante nos, pasemos a resolver las controversias inicialmente esbozadas.
III
A. El contrato del señor Whittenburg no era por tiempo de-terminado bona fide
En su petición de certiorari, el señor Whittenburg Guz-mán argüyó que el Tribunal de Apelaciones erró al resolver que su contrato era por tiempo determinado bona fide, el *1008cual no estaba protegido por la ley Núm. 80, supra. Le asiste la razón. (77)
Luego de examinar el contrato laboral del peticionario, encontramos que este era por tiempo determinado, el cual vencía y era renovado de año escolar en año escolar, según las altas y bajas en la matrícula estudiantil del Colegio, y de acuerdo con las necesidades docentes que tales cambios implicaban.(78) Como contrato por tiempo determinado, el Art. 1 de la Ley Núm. 80, supra, establece que su mero título no lo exime de quedar sujeto a la presunción de des-pido injustificado impuesta por la Ley Núm. 80, supra.
A raíz de ello, el Colegio solo podía rebatir dicha presun-ción si establecía lo siguiente: (1) que la práctica y las cir-cunstancias involucradas u otra evidencia en la contrata-ción no crearon una expectativa de continuidad de empleo;, y (2) que el contrato de término cierto o para un proyecto u obra cierta, era de naturaleza bona fide. Con relación a este segundo criterio, el patrono debía constatar, además, que el referido contrato: (1) se emitió por escrito; (2) en o antes del primer término o jornada de trabajo del em-pleado, y (3) que fue otorgado con el propósito —y así se hizo constar— de (a) sustituir durante su ausencia a un empleado en el uso de licencia establecida por ley o por el patrono, (b) llevar a cabo tareas extraordinarias o de dura-ción cierta, tales como —a modo de ejemplo— los inventa-rios anuales, la reparación de equipo, maquinaria o las fa-cilidades de la empresa, el embarque o desembarque casual de carga y el trabajo en determinadas épocas del año como Navidad, o (c) para cumplir con las órdenes tem-poreras de aumentos de producción y cualquier otro pro-*1009yecto o actividad particular de corta duración o de duración cierta fija.
Al examinar el contrato laboral otorgado el 14 de no-viembre de 2002 entre el peticionario y el Colegio, cuya vigencia expiraba el 30 de junio del año siguiente, encon-tramos que este no creó en el señor Whittenburg una ex-pectativa legítima de continuidad en el empleo. Según la práctica y las circunstancias involucradas, todo personal que contrataba con el Colegio estaba al tanto que los cam-bios en la matrícula de estudiantes, de año en año, aumen-tarían o disminuirían el número de recursos humanos con los cuales el Colegio debía disponer para cada año escolar. Esa realidad legitimaba la otorgación de contratos por pe-riodos fijos de un año escolar, ya que, de no ser así, una vez aumentara o se redujera la matrícula de estudiantes, el Colegio estaría atado a un número fijo de maestros o personal el cual podría no ser proporcional a la demanda aca-démica que enfrentaba.
De acuerdo con lo anterior, una vez otorgados los con-tratos anuales, cada empleado poseía una expectativa legí-tima a que dicho contrato fuese honrado solo durante la vigencia del mismo; entiéndase, un año escolar. Cualquier renovación posterior no era de carácter mandatorio, sino que estaba íntimamente atada al aumento o la reducción de la matrícula de estudiantes, según ésta fuese cam-biando de año en año. Así, el señor Whittenburg Guzmán, durante el año escolar 2002-2003, solo poseía una expecta-tiva legítima de continuidad en el empleo desde el 14 de noviembre de 2002, hasta el 30 de junio de 2003. No más.
Habiendo establecido que el peticionario no poseía una expectativa legítima de continuidad en el empleo más allá del año escolar por el cual fue contratado, procede determi-nar si el contrato de empleo por tiempo determinado del señor Whittenburg Guzmán era bona fide. Luego de exa-minar los hechos que nos atañen según los criterios esbo-zados en López Fantauzzi v. 100% Natural, supra, encon-tramos que el contrato bajo examen no es por tiempo determinado bona fide. Veamos.
*1010A pesar de que el pacto laboral firmado entre el peticionario y el Colegio se emitió por escrito, este no fue otorgado en o antes del primer término o jornada de tra-bajo del empleado. Ello, pues, aunque el peticionario co-menzó a brindar sus servicios el 8 de agosto de 2002, no fue sino hasta el 14 de noviembre del mismo año —casi 100 días luego de su primera jornada de trabajo— que las par-tes suscribieron el acuerdo de empleo. Igualmente, el con-trato no consignaba expresamente alguno de los propósitos para los cuales se puede otorgar un contrato a término fijo bona fide, según lo exige el Art. 11 de la Ley Núm. 80, supra.
B. El despido del señor Whittenburg fue injustificado
Según el Art. 2 de la Ley Núm. 80, supra, un patrono podrá despedir justificadamente a un empleado si se confi-gura una de las causales siguientes: (a) que el obrero siga un patrón de conducta impropia o desordenada; (b) que el empleado no rinde su trabajo en forma eficiente, o lo hace tardía y negligentemente, o en violación de las normas de calidad del producto que se produce o maneja en el esta-blecimiento; (c) que el empleado viola reiteradamente las reglas y los reglamentos razonables establecidos para el funcionamiento del establecimiento, siempre que se haya suministrado oportunamente copia de cada uno al em-pleado; (d) el cierre total, temporero o parcial de las opera-ciones del establecimiento; (e) los cambios tecnológicos o de reorganización, así como los de estilo, diseño o naturaleza del producto que se produce o maneja por el estableci-miento y los cambios en los servicios rendidos al público, y (f) las reducciones en empleo que se hacen necesarias de-bido a una reducción en el volumen de producción, ventas o ganancias, anticipadas o que prevalecen al ocurrir el despido.(79)
En el caso de marras, cuando a los funcionarios de la Administración del Colegio se les cuestionó sobre los moti-*1011vos por los cuales despidieron al señor Whittenburg Guz-mán, éstos se limitaron a contestar que no existía una ra-zón particular para su determinación y que la mera expiración del término contractual justificaba su decisión. Al preguntársele si en alguna ocasión anterior el peticio-nario había sido evaluado, disciplinado o amonestado, los testigos del Colegio contestaron en la negativa. En ningún momento alegaron o comprobaron alguna de las causales esbozadas por el Art. 2 de la Ley Núm. 80, supra.
Ante tal realidad fáctica, resulta forzoso concluir que el patrono no logró articular una razón legítima que reba-tiera la presunción de despido injustificado que pesaba en su contra. Como resultado, el Colegio deberá responderle al peticionario mediante el pago de la mesada, según lo regula la Ley Núm. 80, supra. Por tal motivo, devolvería el expediente al Tribunal de Primera Instancia para que ad-judique la cuantía de la indemnización en concepto de mesada. Atendido lo anterior, réstanos examinar si procede la causa de acción del peticionario al amparo de la Ley Núm. 138, supra.
C. El señor Whittenburg no tiene una causa de acción al amparo de la Ley Núm. 138, supra
Por último, el peticionario arguye que el Tribunal de Apelaciones erró al determinar que el patrono no violentó su derecho a la reserva de empleo y a la reinstalación, se-gún están proscritos en la See. 5 de la Ley Núm. 138, supra. No le asiste la razón.
Como bien establecimos en la exposición del derecho, la See. 5 del citado estatuto le reconoce al empleado lesionado por causa de un accidente de tránsito dos derechos funda-mentales: (1) el derecho a que el patrono le reserve su em-pleo por un término de 6 meses mientras se ausenta de su trabajo para lograr una adecuada recuperación, y (2) el derecho de solicitar su reinstalación en el puesto que dejó vacante, una vez constate su cumplimiento con ciertos re-quisitos estatutarios. Según discutimos, para que el em-pleado se pueda acoger a las protecciones delineadas, este *1012deberá acreditar lo siguiente: (1) que estaba empleado al momento de sufrir su incapacidad; (2) que la incapacidad lo inhabilitó para trabajar; (3) que se acogió a los beneficios provistos por la Ley Núm. 138, supra; (4) que dentro de los 15 días siguientes a haber sido dado de alta definitiva-mente y autorizado a trabajar por la ACAA, solicitó a su patrono su reinstalación en su antiguo puesto; (5) que dicho requerimiento de reposición se hizo dentro de los 6 meses de haber sufrido la incapacidad; (6) que al solicitar su reposición estaba física y mentalmente capacitado para desempeñarse en las funciones del empleo que ocupaba, y (7) que dicho empleo subsistía al momento en que solicitó su reinstalación. Apliquemos los factores delineados al caso ante nos.
En primer lugar, el señor Whittenburg, al momento de sufrir su incapacidad, se encontraba empleado por el Colegio. Esto ha quedado claramente establecido según nuestra determinación de que el peticionario, por la natu-raleza de sus contratos de empleo, era un empleado prote-gido por la Ley Núm. 80, supra.
Segundo, el 30 de junio de 2003, la ACAA determinó que el señor Whittenburg, por causa de las lesiones sufridas en su accidente de motora, estaba incapacitado desde el 15 de junio de 2003 —fecha del accidente— hasta el 15 de agosto del mismo año.(80) Otorgándole deferencia a la determina-ción efectuada por la ACAA —la agencia que administra la Ley Núm. 138, supra— presumimos que dicha incapacidad fue total y continua durante el término decretado por el cuerpo administrativo, según lo requiere la See. 2 del ci-tado estatuto. Tercero, el expediente constata que el señor Whittenburg Guzmán se acogió a los beneficios provistos por la Ley Núm. 138, supra.
Por último, al ser despedido durante el periodo decre-tado para su incapacidad, esto es, antes del 15 de abril de 2011, el señor Whittenburg Guzmán no estaba obligado a solicitar su reinstalación. Ello se debe a que, como bien *1013establecimos en nuestra exposición del derecho, cualquier despido efectuado sin justa causa, antes de la ACAA dar de alta al lesionado y autorizarlo a trabajar, representa un despido ilegal que violenta el periodo de reserva de empleo. Una vez despedido durante el tiempo de reserva, resulta innecesario evaluar si el peticionario cumplió o no con los requisitos 4 al 7 antes mencionados, ya que tales factores solo se deben considerar una vez el empleado es elegible para solicitar la reinstalación.
Ahora bien, esta conclusión no dispone de la controver-sia ante nos. En el caso de autos, la prueba desfilada en el juicio demostró que el sacerdote Morell Domínguez —persona encargada de tomar la decisión final con relación al despido del señor Whittenburg— desconocía que el peticio-nario estaba acogido a los beneficios de la Ley Núm. 138, supra. Aunque ciertamente reconocemos que dicho esta-tuto nada dice sobre la correlación que pueda existir entre el conocimiento o desconocimiento del patrono sobre tal he-cho y su responsabilidad o falta de ella con relación a la violación de los derechos del empleado al amparo de la See. 5 del estatuto, supra, entendemos necesario establecer al-gunas consideraciones que no se deben obviar al resolver la controversia que nos ocupa. Veamos.
En primer lugar, nuestro ordenamiento legal está gober-nado por el principio rector de la buena fe. Como resultado, nuestro sistema de derecho exige que “ ‘el desenvolvi-miento de las relaciones jurídicas, el ejercicio de los dere-chos y el cumplimiento de las obligaciones, se produzca conforme a una serie de principios que la conciencia jurí-dica considera necesarios, aunque no hayan sido formula-dos’ ”. (Enfasis suprimido.(81) Así, las partes en cualquier relación jurídica están llamadas a brindarse especial leal-tad, quedando obligadas a revelarse mutuamente toda in-formación pertinente a dicha relación jurídica, mediante el empleo de una razonable diligencia. (82) El comportamiento *1014de todo operador del derecho ha de adaptarse a la referida regla de conducta.(83) Por tal motivo, cuando un empleado oculta a su patrono que se ha acogido a los beneficio de la Ley de Protección Social por Accidentes de Automóviles, su actuación carece de buena fe y lesiona los principios fun-damentales de nuestro ordenamiento jurídico.
En segundo plano, el conocimiento que un patrono tenga sobre el hecho de que su empleado se ha acogido a los beneficios de la Ley Núm. 138, supra, ilustra mucho sobre la intención de este al momento de efectuar el despido. Como bien articulamos anteriormente, la razón primordial del derecho a la reserva de empleo consiste en evitar que el patrono despida al empleado por motivo de su incapacidad inhabilitante, total y continua, mientras este se ausenta del trabajo para lograr su pronta recuperación. Según lo delineado hasta el momento, la incapacidad de un obrero que activa el derecho a la reserva de empleo, en-cuentra su génesis cuando la ACAA así lo determina. Mien-tras dicha determinación no se haya efectuado, al patrono aún no lo obligan los derechos que amparan al empleado lesionado.
Tomando en consideración lo esbozado, podemos con-cluir que, cuando un patrono despide a un empleado sin conocer que este se ha acogido a los beneficios de la Ley de Protección Social por Accidentes de Automóviles y que ha sido declarado incapaz por la ACAA, el patrono también desconoce que la reserva de empleo ha sido activada. Al desconocer tal información, el despido no ha sido configu-rado con la intención de violentar la política pública ex-puesta por la Ley Núm. 138, supra, ya que el patrono no está al tanto de la determinación de incapacidad efectuada por la ACAA. Por tal motivo, al no existir por parte del patrono la intención de despedir al empleado por motivo de su incapacidad, no cabe hablar de una violación al estatuto reseñado.
*1015Por todo lo anterior, considero que el desconocimiento del Colegio de que el señor Whittenburg Guzmán se había acogido a los beneficios de la Ley Núm. 138, supra, previo a notificarle el despido, evidencia que la acción del patrono no se efectuó con la intención de violar la reserva de em-pleo y evitar que el trabajador se recuperara satisfactoriamente. Ante tal conclusión, y por fundamentos distintos, confirmaría al Tribunal de Apelaciones, el cual denegó la causa de acción del peticionario al amparo de la See. 5 de la Ley Núm. 138, supra.
IV
Según lo aquí expuesto, concurro con la opinión mayori-taria en cuanto a su determinación de que el despido del peticionario fue injustificado. Como resultado, devolvería el expediente al Tribunal de Primera Instancia para que se adjudique la cuantía del pago de la mesada, según lo re-gula la Ley Núm. 80, supra.
No obstante, disiento de la mayoría en cuanto a su con-clusión de que el peticionario sufrió una violación de su derecho a la reserva de empleo y que, por ende, procede su reinstalación al amparo de la Ley Núm. 138, supra. En-tiendo que el desconocimiento del patrono de que el em-pleado estaba acogido a los beneficios del estatuto citado, representa una defensa afirmativa a su favor. Consecuen-temente, denegaría dicha causa de acción, así como todo remedio concedido por la See. 5 de la referida legislación. Ante esa determinación, el peticionario solo tiene derecho al pago de la mesada, sin más.

 La Ley Núm. 138 de 26 de junio de 1968 (9 L.P.R.A. see. 2051 et seq.), conocida como Ley de Protección Social por Accidentes de Automóviles, es adminis-trada por la Administración de Compensaciones por Accidentes de Automóviles (ACAA).


 Apéndice V, Petición de certiorari, pág. 27.


 Según los términos y las condiciones del acuerdo laboral otorgado entre el Sr. Andrés Whittenburg Guzmán (señor Whittenburg Guzmán o peticionario) y el Colegio Nuestra Señora del Carmen de Hatillo (Colegio), el peticionario devengaría un sueldo bruto anual de $12,760. íd., pág. 28. A su vez, el señor Whittenburg Guzmán brindaría clases de lunes a viernes, desde las 7:45 a.m. hasta las 2:45 p.m. íd.
Como parte de los beneficios concedidos al peticionario, éste gozaría de un mes de vacaciones con paga, el cual disfrutaría en junio o julio, según se acordara entre el Colegio y el señor Whittenburg Guzmán, y acumularía días de enfermedad de acuerdo con lo provisto en el contrato pactado. íd., pág. 29. Según lo previsto en la cláusula 15 del indicado acuerdo laboral, el mismo expiraba a su vencimiento y solo se podía renovar a opción del Colegio y de acuerdo a los términos y las condiciones que éste tuviese a bien establecer. Id., pág. 30.


 Véase Apéndice X, Petición de certiorari, págs. 66-67.


 El señor Whittenburg Guzmán trabajó en el Colegio hasta el 13 de junio de 2003. íd., pág. 67.


 Apéndice I, Petición de certiorari, pág. 2. Véanse, también: Apéndices VI-VII, Petición de certiorari, págs. 33-55.


 Apéndices VI-VII, Petición de certiorari, págs. 33-55. Véase, también, Apén-dice XVIII, Petición de certiorari, págs. 201-202, Transcripción del juicio en su fondo, págs. 101-102.


 Apéndice X, Petición de certiorari, págs. 67-68. La prueba es altamente con-flictiva con relación a la fecha exacta en la cual el peticionario asistió por primera vez al Colegio luego de haberse acogido a los beneficios de la Ley de Protección Social por Accidentes de Automóviles. Según el testimonio de la Sra. Carmen Nydia Díaz Pérez, principal del Colegio, el señor Whittenburg Guzmán no asistió a la reunión de em-pleados celebrada el 4 de agosto de 2003. Apéndice XVIII, Petición de certiorari, págs. 130-131, Transcripción del juicio en su fondo, págs. 30-31. De acuerdo con la Principal, luego de terminada la reunión de empleados, todos se marcharon y ella nunca vio o interactuó con el señor Whittenburg Guzmán. íd. Por otro lado, el peti-cionario arguye lo contrario, testificando en corte que sí asistió al Colegio el 4 de agosto de 2003, luego de haber retornado de un hospital en Río Piedras en el cual le removieron ciertos tornillos implantados como consecuencia del accidente. Id., págs. 202-203. A pesar de la contradicción reseñada, el Tribunal de Primera Instancia le otorgó credibilidad al testimonio del señor Whittenburg Guzmán en cuanto a que asistió al Colegio el día indicado, en la tarde. Apéndice X, Petición de certiorari, págs. 67-68.


 No obstante, contrario a lo creído por el foro sentenciador y aún descansando únicamente en el testimonio del señor Whittenburg Guzmán, la transcripción del juicio en su fondo no permite concluir que el peticionario le informó a la principal que se había acogido a los beneficios de la Ley Núm. 138, supra. Véase Apéndice XVIII, Petición de certiorari, págs. 202-203, Transcripción del juicio en su fondo, págs. 102-103.


 La primera reunión de personal se celebró el 4 de agosto de 2003. El peti-cionario no asistió a dicha reunión. Lo anterior se deduce de la ausencia de la firma del señor Whittenburg Guzmán en la hoja de asistencia. Véase Apéndice VIII, Peti-ción de certiorari, págs. 56-58. No fue sino en horas de la tarde que, luego de un proceso invasivo y doloroso —la remoción de tornillos— el peticionario alega haber acudido al Colegio.


 Véanse: Apéndice XVIII, Petición de certiorari, págs. 131-133 y 203-209, Transcripción del juicio en su fondo, págs. 31-33 y 103-109; Apéndice X, Petición de certiorari, pág. 69.


 Véase Apéndice XVIII, Petición de certiorari, págs. 133-134 y 164, Trans-cripción del juicio en su fondo, págs. 33-34 y 64.


 íd., págs. 147-148 y 197.


 íd., págs. 187-192. Del testimonio de la abuela del peticionario surge que ésta nunca le dijo al sacerdote Fernando Morell Domínguez que su nieto se había acogido a los beneficios de la Ley Núm. 138, supra. Más bien, el 16 de junio de 2003, la abuela del señor Whittenburg Guzmán acudió al Colegio y solo le informó al sacerdote del accidente de motora y de la subsiguiente hospitalización. íd. Debido a que la ACAA hizo una determinación de incapacidad el 30 de junio de 2003, no había manera de que la abuela, al momento de comunicarle al sacerdote sobre el accidente, conociera que el peticionario se había acogido a los beneficios emitidos por la ACAA.


 íd., págs. 230-233. La prueba es clara en demostrar que el peticionario, al interactuar con miembros del cuerpo gerencial del Colegio, se limitaba a informar que había sufrido un accidente de motora, mas nada informaba sobre su acogimiento a las protecciones brindadas por la Ley Núm. 138, supra. íd., págs. 158, 164-166, 168-169 y 173-174.


 Según el señor Whittenburg Guzmán, aunque la administración desconocía de tal hecho, sus compañeros de trabajo estaban enterados. íd., pág. 232.


 Véase Apéndice I, Petición de certiorari, págs. 1-3.


 íd.


 Véase Apéndice II, Petición de certiorari, págs. 4-6.


 Su decisión se notificó el 26 de abril de 2007.


 Apéndice X, Petición de certiorari, págs. 72-73.


 íd., págs. 76-77.


 Petición de certiorari, pág. 5.


 R.N. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo en el derecho laboral puertorriqueño, San Juan, Ed. Ramallo Bros. Printing, 2007, págs. 21-22; Art. 1473 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 4111.


 29 L.P.R.A. sec. 185a. Véase, también, Vélez Cortés v. Baxter, 179 D.P.R. 455 (2010).


 El patrono podrá rebatir dicha presunción al articular que hubo una razón justificada para el despido, según éstas son enumeradas en el Art. 2 de la Ley Núm. *99580 de 30 de mayo de 1976 (29 L.P.R.A. sec. 185b).


 Véase 29 L.P.R.A. sec. 185a.


 Véase Departamento del Trabajo y Recursos Humanos, Guía revisada para la aplicación de la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 2000, pág. 57.


 El Art. 1476 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 4114, dispone que “[l]os empleados de labranza, menestrales, artesanos y demás trabajadores asa-lariados por cierto término o para cierta obra no pueden despedirse ni ser despedidos antes del cumplimiento del contrato, sin justa causa”.


 López Fantauzzi v. 100% Natural, 181 D.P.R. 92, 107 (2011), citando a Soc. de Gananciales v. Vélez & Asoc., 145 D.P.R. 508, 518-519 (1998); Camacho Arroyo v. E.L.A., 131 D.P.R. 718, 728-731 (1992).


 López Fantauzzi v. 100% Natural, supra, pág. 107.


 íd.


 íd., pág. 111.


 29 L.P.R.A. sec. 185a.


 López Fantauzzi v. 100% Natural, supra, págs. 112-113.


 29 L.P.R.A. sec. 185k. Véase, también, íd., pág. 19 113.


 López Fantauzzi v. 100% Natural, supra, pág. 114.


 íd., págs. 110-111, citando a Soc. de Gananciales v. Vélez & Asoc., supra.


 Breviario, Ley Núm. 138 de 26 de junio de 1968, Leyes de Puerto Rico, pág. 349.


 Exposición de Motivos de la Ley Núm. 45 de 26 de junio de 1987, Leyes de Puerto Rico, pág. 158.


 íd.


 9 L.P.R.A. sec. 2054(3)(b). Véanse, también: Rivera v. Ins. Wire Prods., Corp., 158 D.P.R. 110, 120 (2002); Rivera v. Blanco Vélez Stores, 155 D.P.R. 460, 467 (2001); Santos et al. v. Lederle, 153 D.P.R. 812, 822 (2001); Cuevas v. Ethicon Div. J & JProf. Co., 148 D.P.R. 839, 846-847 (1999); García v. DarexP.R., Inc., 148 D.P.R. 364, 378 (1999); Rodríguez v. Méndez & Co., 147 D.P.R. 734, 739-741 (1999); Torres v. Star Kist Caribe, Inc., 134 D.P.R. 1024, 1029-1030 (1994); Carrón Lamoutte v. Compañía de Turismo, 130 D.P.R. 70, 78 (1992); Santiago v. Kodak Caribbean, Ltd., 129 D.P.R. 763, 769-770 (1992).
*999Las citas que anteceden corresponden a nuestras interpretaciones jurispruden-ciales de la Sec. 5-A de la Ley Núm. 45 de 18 de abril de 1935, infra. Debido a la similitud de dicho estatuto con la See. 5 de la Ley Núm. 138, supra, 9 L.P.R.A. see. 2054, podemos aplicar dichos principios al caso de autos por vía de la analogía.


 Según discutiremos más adelante, la See. 5 de la Ley Núm. 138, supra, comparte un lenguaje similar en su naturaleza con el esbozado en la Sec. 5-A de la Ley Núm. 45 de 18 de abril de 1935 (11 L.P.R.A. see. 7), según enmendada, conocida como Ley del Sistema de Compensaciones por Accidentes del Trabajo; la See. 3 de la Ley Núm. 139 de 26 de junio de 1968 (11 L.P.R.A. see. 203), según enmendada, conocida como Ley de Beneficio por Incapacidad Temporal y el Art. 16 de la Ley Núm. 428 de 15 de mayo de 1950 (29 L.P.R.A. sec. 693a), según enmendada, conocida como Ley de Seguro Social para Chóferes y otros Empleados.
Ante dicha semejanza, procede interpretar que el término de 6 meses dispuesto por la See. 5 de la Ley Núm. 138, supra, 9 L.P.R.A. see. 2054, es un término de caducidad no sujeto a interrupción, tal y como hemos resuelto en cuanto al término de 12 meses del derecho a la reserva de empleo dispuesto en el Art. 5-A de la Ley Núm. 45, supra.
Véanse: Rivera v. Blanco Vélez Stores, supra, págs. 468-469; Santos et al. v. Lederle, supra, pág. 823; Cuevas v. Ethicon Div. J & J Prof. Co., supra, pág. 848; Torres v. Star Kist Caribe, Inc., supra, pág. 1035.


 9 L.P.R.A. sec. 2054(3)(b).


 9 L.P.R.A. sec. 2054(3)(b)(i)-(iii).


 9 L.P.R.A. sec. 2054(3)(b).


 íd.


 Const. E.L.A., L.P.R.A., Tomo 1, ed. 2008, pág. 369.


 Véanse: Rivera v. Ins. Wire Prods., Corp., supra, pág. 118; Rivera v. Blanco Vélez Stores, supra, pág. 466; Matías v. Mun. de Lares, 150 D.P.R. 546, 552-553 (2000); Cuevas v. Ethicon Div. J & J Prof. Co., supra, pág. 845; García v. Darex P.R., Inc., supra, pág. 374; Torres v. Star Kist Caribe, Inc., supra, pág. 1029.


 31 L.P.R.A. sec. 18.


 Laracuente v. Pfizer, 160 D.P.R. 195, 221 (2003), citando a, Zambrano, Maldonado v. E.L.A., 129 D.P.R. 740 (1992); Mojica Sandoz v. Bayamón Federal Saos., 117 D.P.R. 110 (1986); Beauchamp v. Holsum Bakers of P.R., 116 D.P.R. 522 (1985). Véase, también, Torres v. Star Kist Caribe, Inc., supra, págs. 1035-1036.


 9 L.P.R.A. sec. 2054(3)(b). Véanse, también: Rivera v. Ins. Wire Prods., Corp., supra, pág. 120; Rivera v. Blanco Vélez Stores, supra, págs. 467-468; Cuevas v. Ethicon Div. J & J Prof. Co., supra, pág. 847; Rodríguez v. Méndez & Co., supra, pág. 740 esc. 8; Torres v. Star Kist Caribe, Inc., supra, pág. 1030.


 Rivera v. Blanco Vélez Stores, supra, pág. 470; Cuevas v. Ethicon Div. J & J Prof. Co., supra, págs. 854 y 856, opinión disidente emitida por el Juez Asociado Señor Fuster Berlingeri.


 García v. Darex P.R., Inc., supra, pág. 377.


 Cuevas v. Ethicon Div. J & J Prof. Co., supra, pág. 845; García v. Darex P.R., Inc., supra, pág. 377; Carrón Lamoutte v. Compañía de Turismo, supra, pág. 78. Véase, también, Rojas v. Méndez & Co., Inc., 115 D.P.R. 50, 53 (1984).


 Rivera v. Ins. Wire Prods., Corp., supra, pág. 119; Rivera v. Blanco Vélez Stores, supra, pág. 469; Cuevas v. Ethicon Div. J&J Prof. Co., supra, pág. 847; García Díaz v. Darex P.R., Inc., supra, pág. 377; Torres v. Star Kist Caribe, Inc., supra, pág. 1033.


 Santiago v. Kodak Caribbean, Ltd., supra, pág. 770. Véanse, también: Rivera v. Ins. Wire Prods., Corp., supra, pág. 121; García Díaz v. Darex Puerto Rico Inc., supra, pág. 377; Rodríguez Rosa v. Méndez & Co., supra, pág. 741.


 Santos et al. v. Lederle, supra, pág. 823; García v. Darex, P.R., Inc., supra, pág. 377. Véase, también: Rodríguez v. Méndez & Co., supra, pág. 745.


 Santiago v. Kodak Caribbean, Ltd., supra, págs. 770-771.


 Rivera v. Blanco Vélez Stores, supra, pág. 468; García v. Darex P.R., Inc., supra, pág. 380; Rodríguez v. Méndez & Co., supra, pág. 741; Santiago v. Kodak Caribbean, Ltd., supra, pág. 770.
Aunque la Ley Núm. 138, supra, no define el concepto “justa causa”, nuestra jurisprudencia ha reconocido que, en tales circunstancias, corresponde recurrir a otras leyes in pari materia. García v. Darex P.R., Inc., supra, pág. 381. Por tal mo-tivo, en controversias al amparo de la See. 5 de la Ley Núm. 138, supra, el término “justa causa” se definirá según las circunstancias enumeradas en el Art. 2 de la Ley Núm. 80, supra.


 García v. Darex P.R., Inc., supra, pág. 380.


 Rivera v. Ins. Wire Prods., Corp., supra, pág. 121.


 Santos et al. v. Lederle, supra, pág. 823.


 íd.


 Id., pág. 825, citando a Cuevas v. Ethicon Div. J & J Prof. Co., supra, pág. 849; Rojas v. Méndez & Co., Inc., supra, pág. 54.


 Cuevas Santiago v. Ethicon Div. J & J Prof. Co., supra, pág. 849, citando el Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14.


 Cuevas Santiago v. Ethicon Div. J & J Prof. Co., supra, págs. 851-852.


 11 L.P.R.A. see. 7.


 9 L.P.R.A. sec. 2054(3)(b).


 9 L.P.R.A. see. 2052(9).


 Regla 2(Q) del Reglamento Núm. 6911 de la ACAA, Departamento de Es-tado, 1 de diciembre de 2004, pág. 5.


 A. Acevedo Colom, Legislación Protectora del Trabajo Comentada, San Juan, 7ma ed., Ed. Ramallo Printing Bros., 2001, pág. 165 (“Esta ley establece una reserva de empleo de seis meses para todo trabajador que sufra un accidente de tránsito, por esta razón se ausente de su empleo y esté cubierto por ley”). (Enfasis nuestro.) Véanse, también: Rodríguez v. Méndez & Co., supra, págs. 742-743; Cuevas v. Ethcon Div. J & J Prof. Co., supra, págs. 854 y 856, opinión disidente emitida por el Juez Asociado Señor Fuster Berlingeri (“Es precisamente porque del accidente ... el em-pleado ha resultado tan lesionado que tiene que ausentarse del trabajo, que se le ofrece al empleado la protección del Art. [5]”). (Enfasis nuestro.)


 Arribamos a dicha conclusión mediante un ejercicio analógico con la Sec. 5-A de la Ley del Sistema de Compensaciones por Accidentes del Trabajo, supra, y nues-tros pronunciamientos en Rodríguez v. Méndez & Co., supra. En Rodríguez v. Méndez & Co., supra, pág. 743, articulamos que
“... para que sea aplicable [la Sec. 5-A], el obrero debe haber estado inhabilitado para trabajar y su ausencia autorizada por el Fondo. Cuando dicha Corporación, por el contrario, determina que un empleado puede regresar a trabajar, con derecho a recibir tratamiento médico durante horas laborables, o sea bajo ‘C.T.’ y no ‘en des-canso’, el empleado no está autorizado a ausentarse bajo circunstancias normales”. (Enfasis en el original.) Cf. Rivera v. Blanco Vélez Stores, supra.


 Rodríguez v. Méndez & Co., supra, págs. 744-745; Torres v. Star Kist Caribe, Inc., supra, pág. 1035.


 Regla 2(Q) del Reglamento Núm. 6911, supra, pág. 5.


 íd.


 De entrada, expresamos nuestra conformidad con aquellas partes de la opi-nión mayoritaria que articulan que el señor Whittenburg no era un contratista in-dependiente, según dicho término ha sido definido por nuestra jurisprudencia, y que su primer contrato, al disponer de un periodo probatorio de un semestre, violentaba el Art. 8 de la Ley Núm. 80, supra, 29 L.P.R.A. sec. 185h. Véase, en lo pertinente, Acápite II de la Opinión mayoritaria.


 Apéndice XVIII, Petición de certiorari, págs. 20 y 23, Transcripción del juicio en su fondo, págs. 120 y 123.


 29 L.P.R.A. sec. 185b.


 Véase Apéndice VI, Petición de certiorari, pág. 33.


 Véase BPPR v. Sucn. Talavera, 174 D.P.R. 686, 696 (2008).


 Véase Ortiz Brunet v. El Mundo, 169 D.P.R. 332, 343 (2006).


 Véase M.A. del Arco Torres y M. Pons González, Diccionario de Derecho Civil, Pamplona, Ed. Aranzadi, T. 1, 1984, págs. 179-180.